 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-049 AC
12                               Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND SET CHANGE OF PLEA
13                         v.
                                                        DATE: May 20, 2019
14   CHIQUI F. RAMOS,                                   TIME: 9:00 a.m.
                                                        COURT: Hon. Allison Claire
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, having consulted with the Court’s courtroom deputy regarding

20 scheduling, hereby stipulate and request the Court to order as follows:

21          1.     By previous order, this matter was set for status on May 20, 2019.

22          2.     The parties request the Court vacate the status conference and reset this case for a change

23          ///

24          ///

25          ///

26          ///

27          ///

28          ///


      STIPULATION AND PROPOSED ORDER                    1
 1 of plea to take place on May 22, 2019, at 9:00 a.m.

 2         IT IS SO STIPULATED.

 3   Dated: May 20, 2019                                     MCGREGOR W. SCOTT
                                                             United States Attorney
 4

 5                                                           /s/ CHRISTOPHER S. HALES
                                                             CHRISTOPHER S. HALES
 6                                                           Assistant United States Attorney
 7

 8   Dated: May 20, 2019                                     /s/ ELENA CONDES
                                                             ELENA CONDES
 9
                                                             Counsel for Defendant
10                                                           CHIQUI F. RAMOS

11

12                                         [PROPOSED] ORDER

13         IT IS SO ORDERED this 20th day of May, 2019.

14 Dated: May 20, 2019

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND PROPOSED ORDER                     2
